FILED
                           NOT FOR PUBLICATION
                                                                            APR 24 2019
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT

R. M., a minor student, by and through his       No. 17-16722
parents S.M. and M.M.,
                                                 D.C. No. 2:16-cv-02614-JJT
              Plaintiff-Appellant,

 v.                                              MEMORANDUM*

GILBERT UNIFIED SCHOOL
DISTRICT,

              Defendant-Appellee.


                    Appeal from the United States District Court
                             for the District of Arizona
                    John Joseph Tuchi, District Judge, Presiding

                       Argued and Submitted April 11, 2019
                              Pasadena, California

Before: GRABER and BYBEE, Circuit Judges, and HARPOOL,** District Judge.

      Plaintiff R.M. appeals an adverse district court judgment in this action under

the Individuals with Disabilities Education Act ("IDEA"). The district court held

that the Gilbert Unified School District’s ("District") proposed January 2016


      *
        This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
       The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri, sitting by designation.
individualized education program ("IEP") provided Plaintiff with a "free

appropriate public education" ("FAPE") in the least restrictive environment as

required by the IDEA. 20 U.S.C. § 1412(a)(1)(A), (5)(A). We have jurisdiction

under 28 U.S.C. § 1291, and determine de novo "[w]hether a proposed IEP

constitutes a FAPE," giving deference to the ALJ’s findings if "thorough and

careful." Baquerizo v. Garden Grove Unified Sch. Dist., 826 F.3d 1179, 1184 (9th

Cir. 2016) (internal quotation marks omitted). We affirm.

      1. Plaintiff argues that the District inappropriately increased his special

education service minutes by 20 minutes per day, reducing the time that he spends

in the general education classroom. Using the analysis set forth in Sacramento

City Unified School District v. Rachel H., 14 F.3d 1398 (9th Cir. 1994), we hold

that the school district appropriately increased Plaintiff’s special education service

minutes by 20 minutes per day. See Baquerizo, 826 F.3d at 1188 (stating that,

even when the other factors weigh in favor of mainstreaming, the student’s

academic needs "weigh[] most heavily against a mainstream environment");

Poolaw v. Bishop, 67 F.3d 830, 836 (9th Cir. 1995) ("[T]he IDEA is primarily

concerned with the long term educational welfare of disabled students."); cf.

Endrew F. v. Douglas Cty. Sch. Dist., 137 S. Ct. 988, 1001 (2017) ("The IDEA

demands more [than de minimis progress]. It requires an educational program



                                           2
reasonably calculated to enable a child to make progress appropriate in light of the

child’s circumstances.").

      2. Additionally, Plaintiff argues that the District’s proposed move from

Ashland Ranch Elementary to Pioneer Elementary was a change in "placement"

that should be analyzed under our 1994 decision in Sacramento City Unified

School District v. Rachel H. First, we hold that this proposal was a change in

"location" only. See Rachel H. v. Haw. Dep’t of Educ., 868 F.3d 1085, 1090 (9th

Cir. 2017) (defining "location"); N.D. v. Haw. Dep’t of Educ., 600 F.3d 1104,

1115–16 (9th Cir. 2010) (defining "educational placement" and outlining when a

change in "educational placement" occurs); Sacramento City Unified Sch. Dist. v.

Rachel H., 14 F.3d at 1403–04 (adopting the Rachel H. test to determine

compliance only with educational placement requirements, 20 U.S.C.

§ 1412(a)(5)(B)). Second, the great weight of the testimony offered during the

hearing established that Plaintiff’s needs could best be met at Pioneer Elementary

because of its Academic SCILLS classroom. Accordingly, the proposed change in

location did not violate Plaintiff’s rights under the IDEA.

      AFFIRMED.




                                          3